Citation Nr: 1414063	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck injury, to include cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1975 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, an August 2012 rating decision granted service connection for degenerative joint disease (DJD) of the lumbosacral spine with intervertebral disc syndrome (IVDS) (claimed as due to an inservice injury).  

The Veteran and his spouse testified at an August 2013 videoconference.  In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except a transcript of the videoconference.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is contended, as the Veteran testified, that he injured his cervical spine during service when an armored personnel carrier (APC) overturned, i.e., rolled over, twice during war games at Fort Carson, Colorado.  This was the same injury that caused his now service-connected lumbosacral DJD and IVDS.  Immediately after the injury, he was medevac'd to a medical facility at Ft. Carson and although had not been hospitalized was given no duty for three days, and light duty for a period after that.  He could not now locate fellow servicemen to corroborate his testimony.  He testified that he had attempted to obtain his 201 file, i.e., his service personnel file, but was informed that it could not be located.  He had started receiving VA treatment for his neck about 8 to 10 years ago, at Oklahoma City VA and also at Wichita.  During the interim between his 1980 service discharge and first seeking treatment, which was at VA, he had taken over-the-counter pain relieving medication.  A VA physician had told him that his cervical spine pathology was most likely due to past trauma.  His postservice motorcycle accident in 2011 had only caused a light contusion.   At the videoconference the Veteran's service representative requested a VA cervical spine examination to determin if there was a nexus regarding the events in the service and the Veteran's current neck condition.  The Veteran testified that he was willing to attend such an examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The service treatment records (STRs) contain only a single clinical record, in March 1977 at the U.S. Army Hospital in Ft. Carson, Colorado that a truck had rolled over and the Veteran had low back and right lower leg pain.  

It is not clear from a review of the VA CAPRI that any treatment records from a VA medical facility in Wichita are on file.  Thus, the appropriate steps should be taken to ensure that all such records are available for review.  

As to this VA electronic (CAPRI) records show that in October 1997 it was noted that the Veteran had been in a fight which resulted in pain in multiple areas, including his neck.  Cervical spine X-rays in 2011 and 2012 revealed degenerative changes and degenerative disc disease (DDD).  

The Veteran was afforded a VA examination in July 2012 as to the etiology of his now service-connected lumbosacral pathology.  However, he has not been afforded a VA examination for a medical opinion as to the etiology of his current cervical spine pathology.  In the judgment of the Board, such a medical opinion would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the Veteran's complete records of treatment at a VA medical facility in Wichita must be obtained.  

Also, the Veteran should be asked to clarify what information contained in his 201 file, i.e., service personnel records would be relevant to his current claim.  If he responds indicating that such records are relevant, the appropriate steps should be taken to obtain such records.  

When requesting records in the custody of a Federal department or agency, the RO must make continued efforts until it is determined that such records either do not exist or that any further attempts to obtain them would be futile.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed cervical spine disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cervical spine disorder is related to the Veteran's active duty service, to include the reported injury from being in a vehicle which overturned during service.  In arriving at an opinion the examiner must take into account, and specifically address, the Veteran's statements that he had continuous neck problems since service that were treated with OTC medications.  In this, consideration must be given to the Veteran's statements that his postservice 2011 motorcycle accident caused only a minor injury, i.e., a contusion.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner should indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claim file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claim file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

